Case 1:20-cv-11842 Document1 Filed 10/09/20 Page 1of 4

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

) Case No.
: ) (to be filled in by the Clerk's Office)
) o€ C ) Gh M ) a "
a i = _—
Plaintiffs) ) by = aad
(Write the full name of each plaintiff who is filing this complaint. bugs =a oO
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yea, <p NS en
please write "see attached" in the space and attach an additional ) 5 4 so
page with the full list of names.) ) “ao a AR
-V- ) eS wm He
wl wl 2 oO
) ZOD es I
) aa tm OS
ca=G oO
Weis he Ly A ve? = &| *
tie KA! wo o

 

Defendant(s) a
(Write the full name of each defendant who is being sued. Ift
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page )
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

1 The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name a7 O a AWW i
Street Address ( 2 L, iE s+ ri Alar LK

 

 

 

City and County fl ok a i
State and Zip Code WM iA, / O04
Telephone Number , Tt

 

Pa |

E-mail Address fh, ix Ae 6S h : x / (Ut 4 rGoo. co”

B. The Defendant(s)

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-11842 Document1 Filed 10/09/20 Page 2 of 4

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. |
we picked Dude

 

 

 

 

 

Job or Title ¢ifknown) or Ve Sou ir

Street Address "2 “S. 3 f a (ie A Ss f-

City and County kK Lk ty. aes jn

State and Zip Code if YY fh , 0 Qi ( q
Telephone Number = i 7

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (ifknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-11842 Document1 Filed 10/09/20 Page 3 of 4

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State/or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of ¢itizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question [ | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treati s, and/or te of Lt States Con tit ey ey wat
are at issue in this case. as , oO Uma VY Dit }

B. If the Basis for Jurisdiction Is Diversity of Citizenship

L, The Plaintiff(s)

a. If the plaintiff is an ha ( j
The plaintiff, (name) ae eh ee , is a citizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2 The Defendant(s)
a. If the defendant is an individual ; {
The defendant, (name) Ml. CLE - , is a citizen of
the State of (name) sabe . Orisa citizen of

(foreign nation)

Page 3 of 5
Case 1:20-cv-11842 Document1 Filed 10/09/20 Page 4 of 4

Pro Se | (Rev. 09/16) Complaint for a Civil Case

III.

IV.

my Log (C

Any!

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at e
stake-is more than $75,000, not counting interest and costs of court, because (explain): ( fost

aul bi ly aw Dunia aneag } flo we aed

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number cach claim and
write a short “ye statemeng of each claim in a separate paragraph. Attach additiomfal pages if at

f2cure i ty rvkww r tip Decire ob
: ? y Uw LW JA Af f
[low ¥ we Liver pe HOY Pry cx

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

ic Wy yaloto!
- ods header

, lA dr fiw

t (gey Mn unente 1 yore ned dB
